The Honorable Joyce Dees State Representative 401 South Main Street Warren, AR 71671-3323
Dear Representative Dees:
I am writing in response to your request for reconsideration of Attorney General Opinion 2003-092, which dealt with the question of a licensed bail bondsman also serving as a civil process server.
Please note that I have enclosed a copy of Attorney General Opinion2003-223, which was issued in response to a request by the Arkansas Professional Bail Bond Company and Professional Bail Bondsman Licensing Board for reconsideration of Opinion 2003-092. As you can see, Opinion2003-223 has modified Opinion 2003-092. Please refer to the enclosed opinion for the analysis.
Sincerely,
MIKE BEEBE Attorney General
MB:EAW/cyh